*297The opinion of the court was delivered by
Tart, J.
The plaintiff, defendant and claimants reside in New York ; the debt the plaintiff is seeking to recover, and the one due the principal defendant from the trustee, were contracted, and, in law, are payable in New York. The trustee resides in this State and can be held liable, although the parties reside elsewhere, and the debt was contracted and payable elsewhere. Towle v. Wilder, 57 Vt. 622, is cited by claimants. No opinion was written ; we do not know upon what point the case turned, and see no reason for following it. . The claimants attempt to hold the funds in the trustee’s hands by virtue of assignments of the debt; one executed prior to the service of the trustee prpcess, the other a general one for the benefit of creditors, on the day of the service. The trustee did not receive notice of the assignments prior to the service of the trustee process upon him. The assignments were valid, but are' not operative against the trustee process, notice of the assignments not having been given to the .trustee by the assignees. Such notice was necessary to save the debt from the trustee process. It is needless to cite cases to show the necessity of such notice.

Judgment affirmed.